DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 11/18/2021 is acknowledged.  The traversal is on the ground(s) that “the Office has failed to…provide evidence of an aircraft assembly jig that lacks a support frame and can also practice the claimed invention”, and that “searching for the apparatus and related method of use would impose any undue burden”.  This is not found persuasive because, while the previous examiner made the restriction requirement based on the claims as originally file which did not include the structure of the apparatus in the method claims, the apparatus as claimed may also be used to carry out a different method than claimed such as holding/transporting a part of an automobile.  Because the method claims recite “moving the aircraft assembly”, these claims are narrower in scope, and may be classified in a different art than the broader apparatus claims.  For these reasons Applicant’s arguments are not found persuasive even in view of the claim amendments.

The requirement is still deemed proper and is therefore made FINAL.

Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “long” in claim 1 is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders claims 1-8 indefinite.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozu et al. (US 20130241130).
	Regarding these claims Ozu teaches:
1. An assembly jig (Fig 2) comprising: 
an elongate support frame (3) that comprises a first end (right side Fig 2) and a second end (left side Fig 2); 
a fixed beam (6) at the second end, transversely oriented to a long axis of the support frame (transverse to the longitudinal axis of 3); 
a pivotable beam (23) at the first end, transversely oriented to the long axis and pivotable (via 40+41+42) in a vertical plane that is substantially perpendicular to the long axis (all clearly seen in Figs 2 and 7); and 
a floor contacting transport assembly (50+21; Fig 7) connected to at least the pivotable beam and configured to enable selective movement (via 21) of the assembly jig relative to a floor surface (is capable of).  
2. The assembly jig of claim 1 further comprising a connection assembly (40+41+42+top surface of 3) configured to define a range of pivot angles for the pivotable beam (defines a range between contact of 23 and 3 when pivoting 23 clockwise or counterclockwise).  
3. The assembly jig of claim 2 wherein the connection assembly comprises: 
a stop assembly (top surface of 3); 
a receiver bracket (41) connected to the first end of the support frame; 
a bushing (interior surface of apertures through 23) in the pivotable beam sized to fit inside the receiver bracket (Fig 7); and 
a king pin (42) that passes through the receiver bracket and the bushing to pivotably secure the pivotable beam to the first end of the support frame (clearly seen in Fig 7; ¶¶ [0053-54]).  
4. The assembly jig of claim 3 wherein the stop assembly is configured to limit the range of pivot angles of the pivotable beam (is capable of as 23 may only rotate either direction until it comes into contact with the top surface of 3).  
8. The assembly jig of claim 1 wherein the floor contacting transport assembly comprises at least one caster wheel (21).  
21. An aircraft assembly jig (Fig 2) comprising: 
a support frame (3) capable of supporting an aircraft component during assembly of the aircraft component (is capable of; ¶ [0001]), the support frame comprising a first end (right side Fig 2) and a second end (left side Fig 2); 
two rigidly coupled floor-contacting support points (any 21 connected to 6 on either side of 3 as seen in Figs 4-6) on either side of the support frame at the first end (these are rigidly connected to their respective 22); and 
two pivotably coupled floor-contacting support points (21 as seen in Fig 7; pivotable via their connection to either 23 or their respective 22) on either side of the support frame on the second end (Figs 4&7) .  
22. The aircraft assembly jig of claim 21 wherein the two rigidly coupled floor-contacting support points are mounted to a stationary beam (6).  
23. The aircraft assembly jig of claim 21 wherein the two pivotably coupled floor-contacting support points are mounted to a pivoting beam (23).  
24. The aircraft assembly jig of claim 23 further comprises: 
a connection assembly (40+41+42+top surface of 3) connected to the pivoting beam and comprising: 
a receiver bracket (41) connected to the second end of the support frame; 
a bushing (interior surface of apertures through 23) in the pivoting beam sized to fit inside the receiver bracket (Fig 7); and 5SERIAL NO.: 15/930,789 CONFIRMATION NO.: 6752 ATTY. REF.: 19941.252US01 
a king pin (42) that passes through the receiver bracket and the bushing to pivotably secure the pivoting beam to the second end of the support frame (clearly seen in Fig 7; ¶¶ [0053-54]).  
25. The aircraft assembly jig of claim 24 further comprising: 
a stop assembly (top surface of 3) on one of the pivoting beam or the connection assembly that limits a pivot angle of the pivoting beam (is capable of as 23 may only rotate either direction until it comes into contact with the top surface of 3).  
26. The aircraft assembly jig of claim 21 wherein the two pivotably coupled floor-contacting support points include at least one caster wheel (21; clearly seen in Figs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ozu.
	Regarding these claims Ozu teaches each and every limitation of claim 4 as noted above, but does not explicitly teach:
5. The assembly jig of claim 4 wherein the range of pivot angles of the pivotable beam is substantially +/- 5° from horizontal.  
6. The assembly jig of claim 4 wherein the range of pivot angles of the pivotable beam is substantially +/- 1.5° from horizontal  
7. The assembly jig of claim 4 wherein the range of pivot angles of the pivotable beam is substantially +/- 1° from horizontal  

	Limiting the pivot angles to be substantially 5, 1.5, or 1 degrees is considered a design choice of a result-effective variable which would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention.  As it is obvious that the pivoting of the frame with respect to the wheels changes the location of the center-of-gravity of the frame + the workpiece with respect to the center-of-area of the wheels and, therefore, the stability of the apparatus, limiting the pivot angle to be within a certain angular range is obvious based on how stable of a design is desired.  Choosing a pivot angle of 5, 1.5, or 1 degrees is, therefore, considered an obvious design choice to one of ordinary skill in the art in order to design a platform to be stable based on the location of the center-of-gravity of the workpiece being secured within the frame and is not considered to patentably distinguish the claims in view of Ozu.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.  Fuscaldo, Demongin, and Prizmich are cited as teaching similar structure to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723